DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-24 are pending in this application.

Claim Objections
Claim 9 objected to because of the following informalities:  At lines 3-4 and lines 6-7, “in between configured” appears to mean “in between and configured”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 8, 10, 11, 13, 15, 16, 17, 18, 19, 21 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 13, 3, 15, 16, 4, 5, 7, 9, 10, 11, 17, 18, 19 and 20 of copending Application No. 16/467,125 (reference of the comparison shown below.
Claim 1 of current application
Claim 12 of reference application
An electrical installation, comprising:
An electrical installation, comprising:
a switchgear cabinet;
a switch cabinet;
a protective switch arranged in the switchgear cabinet;
a protective switch arranged in the switch cabinet;
at least one optical triggering device which is operatively connected to the protective switch and configured to trigger or switch off the protective switch upon optical detection of an arc;
at least one optical triggering device which is operatively connected to the protective switch and which is configured to trigger or switch off the protective switch when an arc is detected;
a detection device configured to detect an access to a secured area of the electrical installation
a detection device configured to detect an entry to or a request to enter a safe zone of the electrical installation;
by detecting a presence of the at least one optical triggering device in a danger area of the electrical installation; and
at least one optical triggering device when the entry or the entry request is detected
an electronic circuit which is connected to the detection device and is configured to allow, and otherwise prevent, a triggering or 




Claim 2 of current application
Claim 13 of reference application
The electrical installation according to claim 1
The electrical installation according to claim 12 (as shown previously, claim 12 of reference application is a combination of claim 1 and 12, both of reference application,  which is equivalent to claim 1 of current application)
wherein the electronic circuit is configured as a logical AND operation of a positive arc signal of the at least one optical triggering device and an access signal of the detection device, and is operatively connected to the protective switch on an output side.
wherein the electronic switch comprises a logical AND conjunction of a positive arc signal from the optical triggering device and an entry signal from the detection device, or is configured as such, and is operatively connected to the protective switch on an output side.


Claim 6 of current application
Claim 3 of reference application
The electrical installation according to claim 1, wherein the protective switch comprises a line protective switch, an arc short-circuit switch, or a combined line and arc short-circuit switch.
The electrical installation according to claim 1, wherein the protective switch comprises a line protective switch, an arc short-circuit switch, or a combined line and arc short-circuit switch.


Claim 7 of current application
Claim 15 of reference application
The electrical installation according to claim 1, wherein d) the at least one optical triggering device is configured to be attached to a human body, or
The electrical installation according to claim 14, wherein g) the at least one optical triggering device is configured for attachment to the human body, or
e) the at least one optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet, or
h) the at least one optical triggering device is arranged in the switch cabinet or outside the switch cabinet, or
f) a first optical triggering device is configured to be attached to the human body, and a second optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet.
i) a first optical triggering device is configured for attachment to the human body and a second optical triggering device is arranged in the switch cabinet or outside the switch cabinet.



Claim 16 of reference application
The electrical installation according to claim 7, wherein the at least one optical triggering device is arranged on a helmet, an armband, and/or on an article of clothing.
The electrical installation according to claim 15, wherein the at least one optical triggering device is arranged on a helmet, an armband, and/or on the cladding.


Claim 10 of current application
Claim 4 of reference application
The electrical installation according to claim 9, wherein the measuring electrodes in cases g) and h) are configured to be attached to a human body.
The electrical installation according to claim 1, further comprising two measuring electrodes configured for attachment to the human body and a) a voltage-measuring device arranged there between configured to measure a voltage between the measuring electrodes, and/or 
b) a current-measuring device arranged there between configured to measure a current flowing between the measuring electrodes.


Claim 11 of current application
Claim 5 of reference application
The electrical installation according to claim 10, wherein one electrode is arranged on one 



Claim 13 of current application
Claim 7 of reference application
The electrical installation according to claim 9, wherein in case i), the electrical conductors provided in the article of clothing comprise electrically conductive wires, an electrically conductive mesh, and/or an electrically conductive foil.
The electrical installation according to claim 1, wherein the electrical conductors provided in the cladding comprise electrically conductive wires, an electrically conductive braid, and/or an electrically conductive foil.


Claim 15 of current application
Claim 9 of reference application
The electrical installation according to claim 14, wherein the ground electrode is arranged on an armband or a leg band.
The electrical installation according to claim 8, wherein the earth potential is arranged on an armband or a leg band.


Claim 16 of current application
Claim 10 of reference application
The electrical installation according to claim 9, wherein the measuring electrodes and/or 



Claim 17 of current application
Claim 11 of reference application
The electrical installation according to claim 9, wherein the article of clothing is comprises a glove, jacket, overalls, pants, or protective suit.
The electrical installation according to claim 1, wherein the cladding comprises a glove, jacket, overall, trousers, or protective suit.


Claim 18 of current application
Claim 17 of reference application
The electrical installation according to claim 1, wherein the operative connection between the protective switch and the at least one optical triggering device and/or between the protective switch and the voltage measuring device/current measuring device is made wireless or by wire.
The electrical installation according to claim 1, wherein the operative connection between the protective switch and the voltage-measuring device/current-measuring device and/or between the protective switch and the optical triggering device is established wirelessly or by wire.


Claim 19 of current application
Claim 18 of reference application
The electrical installation according to claim 18, wherein a control output of the at least 



Claim 21 of current application
Claim 19 of reference application
The electrical installation according to claim 18, wherein a control output of the at least one optical triggering device is connected electrically or by wire to a switching input of the protective switch.
The electrical installation according to claim 17, wherein a switch output of the voltage-measuring device/current-measuring device and/or of the optical triggering device is connected electrically or by wire to a switching input of the protective switch.


Claim 22 of current application
Claim 20 of reference application

The electrical installation according to claim 1, wherein the switch cabinet is configured for an operating current of at least 250 amperes and/or for an operating voltage of at most 1000 VAC or 1500 VDC.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6- 9, 17- 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1) and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”).
Regarding claim 1, Nguyen teaches an electrical installation (i.e. hazardous industrial machine 808)(fig.8B), comprising 	a housing (implicit)(the hazardous industrial machine 808 has a housing); 	a protective switch (refer to [0091], power relay); 	at least one triggering device (i.e. area scanner 810)(fig.8B)(refer also to [0092]) and which is operatively connected to the protective switch (refer to [0091] and [0105], instruction to open a power relay) and configured to trigger or switch off the protective switch (refer to [0091] and [0105], power relay to disconnect power); 	a detection device (i.e. area scanner 814)(fig.8B) configured to detect an access to a secured area (refer to [0102], identity and/or role information) of the electrical installation (refer to [0105], detect the presence of person 804); and 	an electronic circuit (refer to AR/MR/VR system 302)(fig.7) which is connected to the detection device (implicit) and is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch (refer to [0091] and [0105], an associated notification system can issue a warning to a suitable device) by the at least one triggering device (implicit)(refer to [0092] and [0105], area scanner 810) when the at least one triggering device is present (refer to [0091] and [0105], If the person 804 enters the scanned area 816) in the danger area (i.e. safety zone) (fig.8B), however Nguyen does not teach the housing being a 
Regarding claim 3, Nguyen and AAPA teach the electrical installation according to claim 1, wherein the protective switch (Nguyen, refer to [0091], power relay) has a switching input (Nguyen, refer to [0091], the control command 714) configured to trigger or switch off the protective switch (Nguyen, refer to [0091], instruction to open a power relay), wherein the at least one optical triggering device (Nguyen, refer to [0093], area scanner 810 or local camera/scanner 414) has a control output (Nguyen, refer to [0093], person 804 will be notified 
Regarding claim 6, Nguyen and AAPA teach the electrical installation according to claim 1, wherein the protective switch comprises a line protective switch (AAPA, refer to [0004], switching signal can also be used directly to open a switch), an arc short-circuit switch (AAPA, refer to [0004], switching signal can be output for closing a low- impedance connection), or a combined line and arc short-circuit switch (AAPA, refer to [0004], switching signal can be output for closing a low- impedance connection…. switching signal can also be used directly to open a switch).
Regarding claim 7, Nguyen and AAPA teach the electrical installation according to claim 1, wherein d) the at least one optical triggering device is configured to be attached to a human body (Nguyen, i.e. area scanner 810) (fig.8B), or e) the at least one optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet (Nguyen, i.e. area scanner 814) (fig.8B), or f) a first optical triggering device is configured to be attached to the human body (Nguyen, i.e. area scanner 810) (fig.8B), and a second optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet (Nguyen, i.e. area scanner 814) 
Regarding claim 8, Nguyen and AAPA teach the electrical installation according to claim 7, wherein the at least one optical triggering device is arranged on a helmet, an armband, and/or on an article of clothing (Nguyen, refer to [0094], area scanner 810 can be embodied inside or on safety equipment worn by the user, such as a hard hat, a bump cap, safety glasses, safety gloves, arc flash protective clothing, safety shoes, earplugs or other such safety equipment).
Regarding claim 9, Nguyen and AAPA teach the electrical installation according to claim 7, wherein the electrical installation comprises g) two measuring electrodes with a voltage measuring device arranged in between configured to measure a voltage lying between the measuring electrodes, and/or h) two measuring electrodes (AAPA, refer to [0004], electrical conductors) with a current measuring device arranged in between and configured to measure a current flowing between the measuring electrodes (AAPA, refer to [0004], measuring the current flowing through the electrical conductors) and/or i) an article of clothing with electrical conductors and a current measuring device configured to measure a current flowing through the electrical conductors, wherein the voltage measuring device/current measuring device is operatively connected to the protective switch (AAPA, refer to [0004], trigger a higher-level overcurrent switch), and wherein the voltage measuring device/current measuring device is configured to trigger or switch off the protective switch (AAPA, refer to [0004], switching signal can also be used directly to open a switch) upon detection of a measured value lying above a 
Regarding claim 17, Nguyen and AAPA teach the electrical installation according to claim 9, wherein the article of clothing is comprises a glove, jacket, overalls, pants, or protective suit (Nguyen, refer to [0094], the area scanner 810 can be embodied inside or on safety equipment worn by the user, such as a hard hat, a bump cap, safety glasses, safety gloves, arc flash protective clothing, safety shoes, earplugs or other such safety equipment).
Regarding claim 18, Nguyen and AAPA teach the electrical installation according to claim 1, wherein the operative connection between the protective switch (Nguyen, refer to [0091], power relay) and the at least one optical triggering device (Nguyen, i.e. area scanner 810)(fig.8B)(refer also to [0092]) and/or between the protective switch (AAPA, refer to [0004], switching signal can be output) and the voltage measuring device/current measuring device (AAPA, refer to [0004], measuring the current flowing through the electrical conductors) is made wireless or by wire (Nguyen, refer to [0076], VR presentation system 302 via client interface component 304 , which may comprise a wired or wireless network interface).
Regarding claim 19, Nguyen and AAPA teach the electrical installation according to claim 18, wherein a control output of the at least one optical triggering device (Nguyen, i.e. area scanner 810)(fig.8B)(refer also to [0092]) and/or the voltage measuring device/current-measuring device (AAPA, refer to [0004], measuring the current flowing through the electrical 
Regarding claim 20, Nguyen and AAPA teach the electrical installation according to claim 18, wherein the detection device (Nguyen, i.e. area scanner 814)(fig.8B) is formed in the danger area of the electrical installation (Nguyen, i.e. scanned area 816) (fig.8B) and the electronic circuit (Nguyen, refer to AR/MR/VR system 302)(fig.7) connected to the detection device is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch (Nguyen, refer to [0091], control command 714 may be an instruction to open a power relay) by the at least one triggering device when the at least one optical triggering device is present in the danger area (Nguyen, refer to [0091], hazardous machine intrudes within the boundary of the virtual safety shield 806), and wherein the detection device comprises a wireless detection receiver (Nguyen, refer to [0094], Technologies used to create the scanned virtual safety shield 806 can include radio frequency identification, wireless networking…) or is connected to a wireless detection receiver (Nguyen, refer to [0105], area scanner 814) and 
Regarding claim 21, Nguyen and AAPA teach the electrical installation according to claim 18, wherein a control output (Nguyen, refer to [0091], send a control command 714 to an industrial device 702) of the at least one optical triggering device (Nguyen, refer to [0091], In response to determining that a portion of the hazardous machine intrudes within the boundary of the virtual safety shield 806) is connected electrically or by wire to a switching input of the protective switch (Nguyen, refer to [0036], Industrial controllers 118 may communicatively interface with industrial devices 120 over hardwired or networked connections).
Regarding claim 23, Nguyen teaches a method for securing an electrical installation (i.e. hazardous industrial machine 808)(fig.8B) which comprises a housing (implicit)(the hazardous industrial machine 808 has a housing), a protective switch (refer to [0091], power relay), and at least one triggering device (i.e. area scanner 810)(fig.8B)(refer also to [0092]) which is operatively connected to the protective switch (refer to [0091] and [0105], instruction to open a power relay) and triggers or switches off the protective switch upon optical detection of an 
However Nguyen does not teach the housing being a switchgear cabinet, wherein the protective switch is arranged in the switchgear cabinet. However AAPA teaches the housing being a switchgear cabinet (refer to [0005]), wherein the protective switch is arranged in the switchgear cabinet (refer to [0005], a protective switch in the switchgear cabinet are permanently installed), the method comprising: triggering or switching off the protective switch by the at least one optical device (refer to [0006], mobile optical triggering devices…. are also known). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Nguyen to include the switchgear cabinet and triggering device of AAPA to provide the advantage of protecting a user from injury due to hazardous conditions in and around a switchgear cabinet.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1) and Applicant Admitted Prior Art (hereinafter “AAPA”) and further in view of Payack (US20100133922A1).
Regarding claim 2, Nguyen and AAPA teach the electrical installation according to claim 1. Nguyen and AAPA do not teach the electrical installation wherein the electronic circuit is configured as a logical AND operation of a positive arc signal of the at least one optical triggering device and an access signal of the detection device, and is operatively connected to the protective switch on an output side.
Payack teaches an electrical installation (Abstract, electrical distribution system includes trip unit of a circuit breaker) wherein the electronic circuit (refer to [0042], electrical trip unit (ETU) 50) is configured as a logical AND operation (refer to [0042], tripping events occur while the electrical gear is being serviced) of a positive arc signal of the at least one optical triggering device (refer to [0042], detection event by one or more of sensors 70) and an access signal of the detection device (refer to [0042], while the electrical gear is being serviced) (It can be interpreted that signal 66 is active), and is operatively connected to the protective switch on an output side (i.e. trip unit 50) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Nguyen and AAPA to include the positive arc signal of the at least one optical triggering device and an access signal of the detection device and is operatively connected to the protective switch on an output side, of Payack to provide the advantage of protecting a user from injury due to hazardous conditions and prevent any nuisance tripping.
Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1) and Applicant Admitted Prior Art (hereinafter “AAPA”) and further in view .
Regarding claim 5, Nguyen and AAPA teach the electrical installation according to claim 1. Nguyen and AAPA do not teach the electrical installation further comprising: an operating current measuring device configured to measure a current flowing through the protective switch or the electric installation; and further electronic circuit which is connected to the operating current measuring device and is configured to trigger or switch off the protective switch by the at least one optical triggering device only when an operating current threshold value is exceeded by a measured operating current and/or when an increase threshold value of a time derivative of the measured operating current is exceeded. 
However, Dahl teaches the electrical installation further comprising: an operating current measuring device (refer to [0032], current detection means 80) configured to measure a current flowing through the protective switch or the electric installation (refer to [0032], detecting the conductor currents L1, L2, L3 Supplying the low-voltage Switchgear); and further electronic circuit (refer to [0032], triggering means 70) which is connected to the operating current measuring device (i.e. path overcurrent signal 180, evaluation means 63, control means 183, OR gate 62, overcurrent signal 183’, AND operation 60 and OR gate 68) (fig.4) and is configured to trigger or switch off the protective switch by the at least one optical triggering device (i.e. optical signal 102) (fig.4) only when an operating current threshold value (i.e. first threshold value S1, second threshold value S2, overload controller S3) (fig.4) is exceeded by a measured operating current (i.e. second summer 64, first summer 63) (fig.4) and/or when an increase threshold value of a time derivative (refer to [0032], Rogowski coils) (this can be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Nguyen and AAPA to include the current measuring device of Dahl to provide the advantage of accurate arc fault determination and prevent nuisance tripping. 
Regarding claim 24, Nguyen and AAPA teach the method according to claim 23, wherein the protective switch is triggered or switched off (Nguyen, refer to [0091] and [0105], power relay to disconnect power) by the at least one optical triggering device (AAPA, refer to [0006], mobile optical triggering devices…. are also known). Nguyen and AAPA do not teach the protective switch triggered or switched off only when a measured operating current through the protective switch or the electrical installation exceeds an operating current threshold value and/or a time derivative of the measured operating current exceeds an increase threshold value. 
Dahl teaches the protective switch triggered or switched off only when a measured operating current (Dahl, refer to [0032], current detection means 80) through the protective switch or the electrical installation (Dahl, refer to [0032], detecting the conductor currents L1, L2, L3 Supplying the low-voltage Switchgear) exceeds an operating current threshold value (Dahl, i.e. first threshold value S1, second threshold value S2, overload controller S3) (fig.4) and/or a time derivative of the measured operating current exceeds an increase threshold 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Nguyen and AAPA to include the current measuring device of Dahl to provide the advantage of accurate arc fault determination which reduces nuisance tripping. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1) and Applicant Admitted Prior Art (hereinafter “AAPA”) and further in view of Nojima (EP3005520A2).

Regarding claim 22, Nguyen and AAPA teach the electrical installation according to claim 1. Nguyen and AAPA do not teach the electrical installation wherein the switchgear cabinet is configured for an operating current of at least 250 amperes and/or for an operating voltage of maximally 1000 VAC or 1500 VDC.
Nojima teaches an operating voltage of maximally 1000 VAC or 1500 VDC (refer to Description of preferred embodiments, line 4, alternating current voltage that is less than about 1000 VR S, or any direct current voltage that is less than about 1500 VDC). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage ratings as taught by Nojima in teachings of Nguyen and AAPA, as it provides the advantage of using appropriate components for rated voltage. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1) and Applicant Admitted Prior Art (hereinafter “AAPA”) and further in view of Garzon (US6141192).

Regarding claim 22, Nguyen and AAPA teach the electrical installation according to claim 1. Nguyen and AAPA do not teach the electrical installation wherein the switchgear cabinet is configured for an operating current of at least 250 amperes and/or for an operating voltage of maximally 1000 VAC or 1500 VDC.
Garzon teaches the electrical installation (Abstract, electrical distribution system) wherein the switchgear cabinet (Abstract, Switchgear enclosure) is configured for an operating current of at least 250 amperes (refer to column 12, line 16-17, may be rated from 10 to 250 amps). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the current ratings as taught by Garzon in teachings of Nguyen and AAPA, as it provides the advantage of using appropriate components for rated current.
Claims 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1) and Applicant Admitted Prior Art (hereinafter “AAPA”) and further in view of Zeng (US20050264427A1).
Regarding claim 9, Nguyen and AAPA teach the electrical installation according to claim 7. Nguyen and AAPA do not teach the electrical installation wherein the electrical installation 
Zeng teaches an electrical installation (Abstract, power circuit), installation wherein the electrical installation comprises g) two measuring electrodes (refer to [0012], two or more electrodes mounted on the user's body) with a voltage measuring device (refer to [0012], The detector determines the voltage between the electrodes) arranged in between and configured to measure a voltage lying between the measuring electrodes (Implicit), and/or h) two measuring electrodes with a current measuring device arranged in between configured to measure a current flowing between the measuring electrodes and/or i) an article of clothing with electrical conductors and a current measuring device configured to measure a current flowing through the electrical conductors, wherein the voltage measuring device/current measuring device (refer to [0012], The detector determines the voltage) is operatively connected to the protective switch (refer to [0012], the detector can be used with a controller that is electrically connected to the power circuit), and wherein the voltage measuring device/current measuring device is configured to trigger or switch off the protective switch 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Nguyen and AAPA to include the voltage measuring device of Zeng to provide the advantage of protecting a user from injury due to hazardous conditions in and around a switchgear cabinet.
Regarding claim 13, Nguyen, AAPA and Zeng teach the electrical installation according to claim 9, wherein in case i), the electrical conductors provided in the article of clothing electrodes (Zeng, refer to [0012], two or more electrodes mounted on the user's body) (also refer to [0064], the electrodes 20 are conductive fabric cuffs or straps worn around the arm of a user) comprise electrically conductive wires, an electrically conductive mesh, and/or an electrically conductive foil (Zeng, electrodes 20) (fig.1). 

Regarding claim 16, Nguyen, AAPA and Zeng teach the electrical installation according to claim 9, wherein the measuring electrodes and/or the ground electrode are arranged inside an article of clothing (Zeng, refer to [0064], conductive fabric cuffs).
Claims 10- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1), Applicant Admitted Prior Art (hereinafter “AAPA”) and Zeng .
Regarding claim 10, Nguyen, AAPA and Zeng teach the electrical installation according to claim 9, wherein the measuring electrodes in cases g) (Zeng, refer to [0012], two or more electrodes mounted on the user's body) and h) are configured to be attached to a human body. Nguyen, AAPA and Zeng do not teach the electrical installation wherein the measuring electrodes in cases g) and h) are configured to be attached to a human body. 
Song teaches the electrical installation (Abstract, distribution system) wherein the measuring electrodes in case h) is configured to be attached to a human body (refer to [0047], The wearable device 100 may be worn to the body of an operator, and may have a shape of a ring, a bracelet, a patch - type band that is attachable to the human body).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Nguyen, AAPA and Zeng to include the wearable device of Song to provide the advantage of protecting a user from injury due to hazardous conditions in and around a switchgear cabinet.
Regarding claim 11, Nguyen, AAPA, Zeng and Song teach the electrical installation according to claim 10, wherein one electrode is arranged on one armband/leg band (refer to [0047], a ring, a bracelet, a patch - type band that is attachable to the human body), or wherein both measuring electrodes are arranged at a distance from each other on a single armband/leg band each (Zeng, i.e. transmitter 10) (fig.1).
Regarding claim 12, Nguyen, AAPA and Zeng teach the electrical installation according to claim 9. Nguyen, AAPA and Zeng do not teach the electrical installation, wherein the electrical installation in case h) has one current measuring resistor electrically connected to the measuring electrodes, and/or in case i) has a current measuring resistor connected to the electrical conductors of the article of clothing, and in both cases has a voltage measuring device (Zeng, refer to [0012], The detector determines the voltage between the electrodes) configured to measure an electrical current drop at the current measuring resistor, and/or the current measuring device has a push-through converter configured to measure an electromagnetic field which in case h) is generated by a current flowing between the measuring electrodes, and in case i) is generated by a current flowing through the electrical conductors of the article of clothing. 
Song teaches an electrical installation (Abstract, Distribution system), wherein the electrical installation in case h) has one current measuring resistor electrically connected to the measuring electrodes, and/or in case i) has a current measuring resistor connected to the electrical conductors of the article of clothing (refer to [0013], wearable device monitors bioelectric currents of an operator), and in both cases has a voltage measuring device configured to measure an electrical current drop at the current measuring resistor, and/or the current measuring device has a push-through converter configured to measure an electromagnetic field which in case h) is generated by a current flowing between the measuring electrodes, and in case i) is generated by a current flowing (refer to [0047], electric current flowing in the operator's body) through the electrical conductors of the article of clothing (refer to [0047], wearable device 100).
.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20190340909A1), Applicant Admitted Prior Art (hereinafter “AAPA”) and Zeng (US20050264427A1) and further in view of Rytky (US20090124881A1).
Regarding claim 14, Ngyuen, AAPA and Zeng teach the electrical installation according to claim 9. Ngyuen, AAPA and Zeng do not teach the electrical installation wherein one of the two measuring electrodes in cases g) and h) is connected to a ground potential, or a ground electrode is provided which is connected to a ground potential and which is configured to be attached to the human body, and/or in case i), the electrical conductors of the article of clothing are connected to a ground potential. 
Rytky teaches a protective electrode structure wherein one of the two measuring electrodes in cases g) and h) is connected to a ground potential, or a ground electrode is provided which is connected to a ground potential and which is configured to be attached to the human body, and/or in case i), the electrical conductors of the article of clothing are connected to a ground potential (refer to [0023], One of the skin electrodes 200, 202 may be coupled to a virtual ground of the user-specific performance monitor system) .

Regarding claim 15, Nguyen, AAPA, Zeng and Rytky teach the electrical installation according to claim 14, wherein the ground electrode is arranged on an armband or a leg band (refer to [0029], at least one of the electrodes 200, 202 may be a fabric electrode which readily adapts to the skin surface) (It can be interpreted that the fabric could be an arm band or leg band, as fig.1 suggests a band structure).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/04/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839